Cite as 2014 Ark. App. 67



                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-13-275


DANIELLE KIRA ADAMS                            Opinion Delivered   January 22, 2014
                             APPELLANT
                                               APPEAL    FROM    THE WASHINGTON
V.                                             COUNTY CIRCUIT COURT
                                               [NO. DR-12-746-5]
REBECCA ROSEANNE ADAMS
                    APPELLEE HONORABLE                                BETH     STOREY     BRYAN,
                             JUDGE

                                               AFFIRMED



                           WAYMOND M. BROWN, Judge

       Appellant appeals from the circuit court’s denial of her motion to dismiss for lack of

jurisdiction and its subsequent entry of a divorce decree addressing custody, visitation, and

division of property. On appeal, appellant argues, generally, that (1) the State of Arkansas

did not have jurisdiction over the divorce of appellee from appellant at the

commencement of divorce proceedings on April, 10, 2012; (2) the State of Arkansas did

not have jurisdiction over the minor children at the commencement of divorce

proceedings on April 10, 2012; and (3) the circuit court ruled inequitably against appellant

following the non-jury trial on October 24, 2012. We affirm.

       On October 7, 2011, appellee moved from Arizona to Arkansas with the parties’

two minor children, A.A., born December 6, 2005, and C.A., born March 11, 2011.

Appellee and the children moved into her mother’s home in Harrison, Arkansas. Appellee

asserted that she moved to Arkansas for employment. As part of that employment, she was
                                 Cite as 2014 Ark. App. 67


required to obtain counseling at a place of her employer’s choosing. Her employer chose

to send her to a counseling center in Minnesota for which she left around November 18,

2011. She took the minor children with her. Appellee returned to Arkansas for two

weeks around Christmas 2011, but returned to Minnesota thereafter. She completed the

required counseling and returned to Arkansas on March 10, 2012.

       On April 10, 2012, appellee filed for divorce from appellant in Arkansas. In the

complaint for divorce, appellee asserted, among other things, that although married in

Arkansas on June 20, 1998, she and appellant had been living separate and apart since

October 7, 2011; that the two minor children had resided in Arkansas for more than the

six months immediately prior to commencement of the action; that Arkansas was the

home state of the children; that she should have primary custody of the children; and that

there was marital property to be divided by the court.

       Appellant filed for divorce from appellee in Arizona on April 25, 2012. On May

18, 2012, appellant filed a motion to dismiss appellee’s Arkansas complaint for divorce for

lack of jurisdiction in Arkansas. In her brief in support of her motion to dismiss, appellant

asserted that the parties separated on October 8, 2011, after appellant had been twice

diagnosed with gender identity disorder and had acknowledged her gender identity issues. 1

She further asserted that appellee said she was taking the children to “visit” her mother,

but stayed in Arkansas until she took them to Minnesota. Appellant was served with

appellee’s complaint for divorce on June 3, 2012.




       1
           Appellant was born a man and was named William Benjamin Adams at birth.
                                             2
                                Cite as 2014 Ark. App. 67


       A hearing on the motion to dismiss was held on July 11, 2012. The court denied

appellant’s motion to dismiss on July 23, 2012, without written order. Appellee requested

entry of an order denying appellant’s motion to dismiss and an order for mediation. On

July 31, 2012, appellant filed a motion for Rule 54(b) certification of the requested order

denying appellant’s motion to dismiss and order for mediation so that an immediate appeal

could be undertaken. On August 17, 2012, the court entered an order denying the

motion to dismiss and ordering mediation. On the same date, the court entered an order

denying appellant’s motion for Rule 54(b) certification.

       On August 27, 2012, appellant filed an answer to appellee’s complaint for divorce.

As ordered, the parties completed mediation, without agreement, on October 22, 2012.

Following a trial on October 23–24, 2012, the court entered a decree on November 29,

2012, granting appellee an absolute divorce from appellant. In the decree, the court found

the following:

       1. That the Plaintiff is a resident of Washington County, Arkansas, and has been a
          resident of Arkansas for more than sixty (60) days prior to the commencement
          of this action.
       2. That venue and jurisdiction are proper in this Court.
               ....
       5. The minor children of the parties hereto resided within the State of Arkansas
          for more than the six (6) months immediately prior to the commencement of
          this action.
       6. The State of Arkansas is the “home state” of the minor children and no other
          proceeding involving the custody of said children is pending before the Court
          of any other jurisdiction.
       7. This Court has and may properly exercise jurisdiction of and over issues
          regarding the custody of and visitation with the above named minor children by
          and between these parties.
       8. That the Court finds that the allegations contained in the Complaint are
          sustained by the proof, and that the plaintiff is entitled to an absolute decree of
          divorce from the defendant.
               ....
                                             3
                          Cite as 2014 Ark. App. 67


9. The evidence before the court, and uncontroverted by credible testimony, was
    that the plaintiff relocated to Fayetteville Arkansas, with the agreement of the
    defendant.
10. The parties attended a Bible college which was administered by the Assemblies
    of God, and they both worked as missionaries for the Assemblies of God church
    during the majority of their marriage.
11. The uncontroverted evidence is that the parties moved to Arizona so that
    Danielle Adams could pursue two PhD’s that would further her career either in
    world mission work in the church, or in education as a teacher or professor.
12. The uncontroverted evidence is that since the children’s births, Ms. Rebecca
    Adams has been their primary caregiver, by virtue of Ms. Danielle Adams being
    the primary bread winner. Danielle Adams was the lead missionary as between
    the parties during their employment, All paychecks were in the name of
    William Benjamin Adams (Danielle Adams’ former name). Danielle was
    considered to be the person who was employed full-time.
          ....
14. Further uncontroverted evidence is that in approximately January 2011, Mrs.
    Danielle Adams determined that she, as she had suspected for some time, had
    gender identity disorder.
15. According to the credible evidence before the Court, it was jointly decided by
    the parties that Ms. Danielle Adams would go to Oregon for intensive
    counseling.
16. After that counseling, it was determined by Danielle Adams that she would
    continue living as a female full-time. At that time, it became obvious that the
    marriage could not continue, as Ms. Rebecca Adams did not wish to be married
    to a woman.
          ....
21. The parties have agreed, absent an Order of this Court, before the date of this
    trial, that the parties’ children would not yet be privy to information about the
    divorce, or about the transition of Danielle Adams.
          ....
26. . . . Until the child is introduced to the transition of Danielle Adams, pursuant
    to the expert the parties agree upon, video chats shall be conducted by Danielle
    Adams in an appearance that does not indicate to the minor child that Danielle
    is a woman.
          ....
49. . . . [T]he Court finds that there is no personal property to divide as the parties
    have already decided on an equitable division, except as to the following items:
    a. Rebecca Adams drives a 2002 Honda CRV that does not have any debt
         against it. It is, based on the evidence before the court, worth anywhere
         between $3,500 and $4,700, depending on the condition. The court awards
         the CRV to Rebecca Adams as her sole and separate property. She is
         responsible for all costs associated with the vehicle, including but not limited
         to, past, current, and future personal property taxes. The court determines
                                        4
                          Cite as 2014 Ark. App. 67


        that an unequal division of property in this circumstance is fair and equitable
        based on the fact that Miss Rebecca Adams has primary custody of the
        children, and has since the parties’ separation, and has not received any
        support for the children from Danielle Adams during that time. Further,
        Rebecca Adams, based on the evidence before the court, does not have the
        means to acquire another vehicle at the time of this order.
    b. Danielle Adams is in possession of a 2011 Nissan Juke. It will be the sole and
        separate property of Danielle Adams, as well as all debt associated with said
        vehicle, including but not limited to, past, current, and future personal
        property taxes.
        ....
53. The defendant has a retirement account through her employment with World
    Missions in the Assemblies of God church. The account is a MBA 403(b) Select
    Retirement Account with a balance of approximately $33,327.29. The entirety
    of that account was obtained during the marriage of the parties, and the Court
    finds that it is marital property. It shall be divided 50/50 with a division date of
    October 23, 2012.
         ....
54. The plaintiff has an investment account, all of which was accrued subsequent to
    the separation of the parties. The Court awards those to the plaintiff, based on
    when the investments were accrued.
55. The plaintiff has a savings account with approximately $3,600 in it. That sum
    has been set aside for taxes that will be owed exclusively by the plaintiff.
    Therefore, that account is awarded as the sole and separate property of the
    plaintiff, for the purpose of allowing the plaintiff to satisfy tax responsibilities.
56. Danielle Adams inherited a sum of money at some point prior to the marriage
    of the parties. At some point during the marriage, Danielle Adams added the
    name of Becky Adams to the account, resulting in the need for both parties to
    sign off on dispersals from said account. The Court finds that act was a gift to
    the marriage, and all funds remaining in said account are therefore marital in
    nature. The evidence shows that the money was placed in the joint account of
    the parties, and that money from that account was used regularly for the benefit
    of the family and was regularly applied to joint marital expenses. The court
    finds that whatever balance is in said account as of October 23, 2012 shall [sic]
    divided evenly between the plaintiff and defendant.
         ....
60. The Capital One Sony Visa credit card debt in the amount of approximately
    $20,562 is the sole and separate debt and responsibility of the defendant.
61. The Chase auto loan on the Nissan Juke, in the approximate amount of
    $21,000 shall be the sole and separate responsibility of the defendant, for reasons
    set forth above.
62. . . . There is a debt of $475 to the World Financial Network that is associated
    with the defendant’s pursuit of education at the University of Arizona. That
    debt shall be the sole and separate responsibility of the defendant.
                                        5
                                 Cite as 2014 Ark. App. 67


      63. The evidence before the court is that there is a NELNET student loan in the
          name of the defendant in the amount of approximately $33,000. The court
          determines that $8,000 of that student loan is the joint marital debt of the
          parties. The evidence before the court was that there is a Citibank student loan
          in the amount of approximately $38,000. The court determines that $8,000 of
          that student loan is the joint marital debt of the parties.
      64. In an effort to effectuate payment toward the marital portions of these student
          loans in the most economical and least complicated manner, the court will
          require Rebecca Adams to pay back half of the $16,000 in student loans which
          the Court has determined are marital. Because the NELNET loan can no
          longer be borrowed against, and the Citibank loan appears to still be growing,
          the Court orders Rebecca Adams to apply her $8,000 of Debt payment towards
          student loans to the NELNET loan. The remaining student loan debt shall be
          the sole and separate property and responsibility of the defendant.
      65. The court acknowledges that the student loan debts assigned to Danielle Adams
          are greater than the student loan debts assigned to Rebecca Adams. The Court
          finds that this unequal division of debt between the parties is fair and equitable
          due to the increase in earning potential of Danielle Adams as a result of the
          increase in educational status with the assistance of the student loans. The
          majority of the student loans were incurred in order to further the degrees of
          Danielle Adams, while Rebecca Adams cared for the minor children and the
          home of the parties.

      This timely appeal followed. 2

                                    I.    Standard of Review

      On appeal, divorce cases are reviewed de novo. 3 We will not reverse the circuit

court’s findings unless they are clearly erroneous. 4 When the question of whether the

circuit court’s findings are clearly erroneous turns largely on the credibility of the


      2
        Appellant’s notice of appeal was due on December 29, 2012; however, that date
fell on a Saturday. Pursuant to Rule 9 of the Arkansas Rules of Civil Procedure, the
notice of appeal was due on the next business day, which was December 31, 2012.
Appellant filed her notice of appeal on December 31, 2012.
      3
        Cummings v. Cummings, 104 Ark. App. 315, 322, 292 S.W.3d 819, 823 (2009)
(citing Cole v. Cole, 89 Ark. App. 134, 201 S.W.3d 21 (2005)).
      4
          Brown v. Brown, 2012 Ark. 89, at 7, 387 S.W.3d 159, 163.


                                             6
                                   Cite as 2014 Ark. App. 67


witnesses, we give special deference to the superior position of the circuit court to

evaluate the witnesses, their testimony, and the child’s best interest. 5 With respect to the

division of property in a divorce case, we review the circuit court'’ findings of fact and

affirm them unless they are clearly erroneous. 6 The decision whether to award alimony is

a matter that lies within the circuit court’s sound discretion, and we will not reverse the

decision to award alimony absent an abuse of that discretion. 7

                                     II.    Jurisdiction—Divorce

       Appellant’s first argument on appeal is that the Arkansas court did not have

jurisdiction over the divorce because appellant was not an Arkansas resident as she was not

actually present in the state for the time required by statute. The plaintiff in a divorce case

must prove Arkansas residence by either the plaintiff or the defendant for sixty days next

before the commencement of the action, and for three full months before the final

judgment granting the decree of divorce. 8 Without proof of Arkansas residency, a circuit

court has no jurisdiction to enter a divorce decree. 9 Residence, as used in section 9-12-

307(a)(1)(A), means:


       5
           Id. (citing Ford v. Ford, 347 Ark. 485, 65 S.W.3d 432 (2002)).
       6
       Cummings, 104 Ark. App. at 322, 292 S.W.3d at 824 (citing Cole v. Cole, 89 Ark.
App. 134, 201 S.W.3d 21 (2005)).
       7
           Id.
       8
       Freeman v. Freeman, 2013 Ark. App. 693, at 1, ___ S.W.3d ___ (citing Ark. Code
Ann. § 9-12-307(a)(1)(A) (Repl. 2009)).
       9
      Id. at 1-2, ___ S.W.3d at ___ (citing Roberts v. Roberts, 2009 Ark. 567, 349
S.W.3d 886).


                                                7
                                   Cite as 2014 Ark. App. 67


       actual presence, and upon proof of that the party alleging and offering the proof
       shall be considered domiciled in the state, and this is declared to be the legislative
       intent and public policy of the State of Arkansas. 10

In support of this argument, appellant argues further that residence alone is the

requirement for jurisdiction over a divorce and that domiciliary intent alone may not be

used in its stead.

       This court recently addressed this very argument, stating that “[d]espite the fact that

our supreme court once indicated that subsection (b) designates actual presence as the sole

basis for jurisdiction, the court subsequently clarified that domicile ‘is still and always has

been sufficient’ to confer jurisdiction.” 11 In denying appellant’s motion to dismiss for lack

of jurisdiction, the court stated from the bench “that domicile requires residence and

intent, but there is no length of time required to establish domicile.” Referring to

appellee’s stay in Minnesota for counseling, it went on to state that a “[c]hange of

residence for one’s health does not effect a change in domicile.” It then found that it had

jurisdiction over the divorce. Without further explanation, the order entered denying

appellant’s motion to dismiss found that the court had both personal and subject-matter

jurisdiction over the divorce and the parties thereto. It is evident from the court’s findings,

despite citing residency in its order, that it asserted jurisdiction based on appellee being

domiciled in Arkansas; therefore, we now determine whether appellee was domiciled in

Arkansas during the requisite statutory time period.


       10
            Id. (citing Ark. Code Ann. § 9-12-307(b) (Repl. 2009)).
       11
        Id. (citing Wheat v. Wheat, 229 Ark. 842, 318 S.W.2d 793 (1958); and Weaver v.
Weaver, 231 Ark. 341, 344, 329 S.W.2d 422, 424 (1959)).


                                               8
                                   Cite as 2014 Ark. App. 67


       Domicile focuses on a party’s subjective intent to remain more or less permanently

in a particular state. 12 It is a person’s true, fixed, and permanent home, the place to which,

when absent, he intends to return and from which he has no present purpose to depart. 13

Once established, domicile continues until it is superseded by a new domicile. 14 To effect

a change of domicile, there must be actual abandonment of the first domicile, coupled

with the intention not to return to it, and there must be a new domicile acquired in

another jurisdiction with the intention of making it a permanent home. 15 A party’s

intention to abandon his domicile and take up another must be ascertained from all the

facts and circumstances in a particular case. 16

       The record before us shows that both parties, who were married in Arkansas,

working and living here before doing missionary work abroad, only moved to Arizona

because appellant was accepted to a postgraduate-degree program there. Upon their

separation, appellant helped appellee divide their belongings in their family home in

Tucson, Arizona, and helped her pack a moving truck, which she no doubt knew was




       12
            Id. at 2, ___ S.W.3d ___ (citing Wheat v. Wheat, 229 Ark. 842, 318 S.W.2d 793
(1958)).
       13
        Id. (citing David Newbern, John J. Watkins, & D.P. Marshall, Jr., Ark. Civ. Prac.
& Proc. § 6:3, at 128 (5th ed. 2010)).
       14
            Id. (citing Oakes v. Oakes, 219 Ark. 363, 242 S.W.2d 128 (1951)).
       15
            Id. at 2–3, ___ S.W.3d at ___ (citing Oakes, supra).
       16
            Id.


                                                   9
                                 Cite as 2014 Ark. App. 67


headed to Arkansas. 17 Following her move to Arkansas, appellee (1) obtained an Arkansas

driver’s license within days of her move on October 18, 2011; (2) registered the 2002

Honda CRV in Arkansas; 18 (3) legally registered A.A. as a homeschool student in the

Valley Springs School District for the 2011–2012 school year; (4) acquired an Arkansas

cellular phone number; and (5) changed her ministerial credentials to Arkansas. 19

Furthermore, her Minnesota-based counseling was a prerequisite for a job she was offered

by her Arkansas-based employer, which existed only in Fayetteville, Arkansas. And though

she did take her children with her to Minnesota during her employment-mandated

counseling, she temporarily lived with a pastor friend from the church and took only

suitcases and a few toys. It is clear that appellee abandoned her domicile in Arizona, had

no intention of returning to Arizona, and intended to make Arkansas her new domicile;

therefore, appellee was domiciled in Arkansas.

       Because we hold that appellee was domiciled in Arkansas, we do not address

appellant’s argument that appellee was not a resident according to Arkansas Code

Annotated § 9-23-307, nor do we address her argument that Arkansas Code Annotated §

9-23-307 does not permit temporary absences within the required sixty-day statutory

period.
       17
         In an email to appellee sent on January 19, 2012, appellant stated, “I wish I hadn’t
agreed to let you take them so far away.” (Emphasis added.)
       18
         The registration showed appellant’s former name, William Benjamin Adams, as
the registrant. Appellee stated that she was able to register the car, though it was not titled
in her name, because she was the wife of the title-holder.
       19
        Appellant was permitted to practice her ministry anywhere despite being
credentialed in New Jersey; therefore, she was not required to transfer her credentials.


                                              10
                                   Cite as 2014 Ark. App. 67


                                    III.   Jurisdiction—Children

       Appellant’s second argument on appeal is that Arkansas was not the home state of

the minor children. The Uniform Child-Custody Jurisdiction and Enforcement Act

(UCCJEA) is the exclusive method for determining the proper state for jurisdictional

purposes in child-custody proceedings that involve other jurisdictions. 20 A stated purpose

of the UCCJEA is to avoid relitigation of child-custody determinations in other states. 21

Child-custody jurisdiction is a matter of subject-matter jurisdiction. 22 Subject-matter

jurisdiction can be raised at any time by the parties or sua sponte by a court of review and

cannot be conferred by the parties’ agreement, consent, or waiver. 23 Subject-matter

jurisdiction relates to the competence of a court to hear a matter, and custody

determinations are status adjudications not dependent upon personal jurisdiction over the

parents. 24 The fact that a state has subject-matter jurisdiction to enter a divorce decree

does not necessarily confer jurisdiction to make a child-custody determination. 25


       20
         Harris v. Harris, 2010 Ark. App. 160, at 9, 379 S.W.3d 8, 13 (citing Ark. Code
Ann. §§ 9-19-101 to -401 (Repl. 2008) and West v. West, 364 Ark. 73, 216 S.W.3d 557
(2005)).
       21
        Piccioni v. Piccioni, 2011 Ark. App. 177, at 4, 378 S.W.3d 838, 840 (citing West v.
West, 364 Ark. 73, 216 S.W.3d 557 (2005)).
       22
        Czupil v. Jernigan, 103 Ark. App. 132, 134, 286 S.W.3d 753, 755 (2008) (citing
Dorothy v. Dorothy, 88 Ark. App. 358, 360, 199 S.W.3d 107, 109 (2004)).
       23
         Id. (citing Zolliecoffer v. Post, 371 Ark. 263, 265 S.W.3d 114 (2007); Dorothy,
supra; and Larson v. Dunn, 474 N.W.2d 34, 39 (N.D.1991)).
       24
            Id. (citing Dorothy, 88 Ark. App. at 361, 199 S.W.3d at 110).
       25
            Id. (citing Dorothy, 88 Ark. App. at 361, 199 S.W.3d at 110).


                                               11
                                 Cite as 2014 Ark. App. 67


       The UCCJEA sets forth jurisdictional requirements for four types of situations: (1)

initial child-custody determinations; (2) continuing jurisdiction; (3) jurisdiction to modify

a prior determination; and (4) temporary emergency jurisdiction. 26 With regard to initial

child-custody jurisdiction, except as otherwise provided in Arkansas Code Annotated § 9-

19-204, a court of this state has jurisdiction to make an initial child-custody determination

only if this state is the home state of the child on the date of the commencement of the

proceeding, or was the home state of the child within six (6) months before the

commencement of the proceeding and the child is absent from this state but a parent or

person acting as a parent continues to live in this state. 27 The UCCJEA defines “home

state” as the state in which a child lived with a parent or a person acting as a parent for at

least six (6) consecutive months immediately before the commencement of a child-

custody proceeding. 28 A period of temporary absence of any of the mentioned persons is

part of the period. 29

       The parties’ children left Arizona with their mother, who came to Arkansas where

she established a domicile. The children have not been back to Arizona since they left

Arizona in October 2011. Appellee was domiciled in Arkansas at the commencement of

her divorce proceedings and her children were domiciled in Arkansas at that time as well.
       26
        Piccioni, 2011 Ark. App. at 4, 378 S.W.3d at 840 (citing Ark. Code Ann. §§ 9–19-
201 to -204 (Repl. 2009)).
       27
        Ark. Code Ann. § 9-19-201(a)(1). Three other grounds are available under § 9-
19-201(a), but none are pertinent to the case before us.
       28
            Ark. Code Ann. § 9-19-102(7).
       29
            Id.


                                             12
                                  Cite as 2014 Ark. App. 67


The definition of “home state” specifically includes a temporary absence; therefore the

children’s stay in Minnesota with their mother, who all parties agree had no intent to

remain in Minnesota, was a temporary absence. Based on these facts, Arkansas is the home

state of the children, as they have lived with appellee in Arkansas since October 2011,

only being absent from the state temporarily during appellee’s stay in Minnesota for

employer-mandated counseling.

       Alternatively, appellant argues that Arizona was the state with the most significant

connections to the children. No testimony or evidence was given on significant contacts

between the children and the state of Arizona. The only evidence before the circuit court

was that the family resided in Arizona because of appellant’s doctoral program there and

that they had no other significant ties in that state. Appellant is their only tie to the state at

this point. Both parties testified to the children being active in each state, with the

addition that appellee’s family resides in Arkansas. We cannot say that Arkansas does not

have significant connections to the children or that Arizona has more significant contacts.

The circuit court did not err in finding that it had jurisdiction over the parties’ children.

                                          IV.    Visitation

       Appellant’s next argument on appeal is that the court erred in its allocation of her

visitation. Appellant states that she should have received the majority of the summer as

annual visitation and that appellee should be required to split the expenses of transporting

the children to Arizona for spring break just as the court required of appellee with all

other visitation. Beyond conclusory statements, appellant does not develop an argument




                                                13
                                   Cite as 2014 Ark. App. 67


and cites no authority. A mere conclusory statement without convincing argument or

authority is not effective to raise a point on appeal. 30

                           V.    Apportionment of Marital Assets and Debts

       Appellant argues that the court awarded marital assets and debts inequitably without

giving reasons for the unequal division. While appellant listed various inequalities in the

division of property and debts, she did so without any supporting arguments or authority

on all but two. She only cited legal authority with her claims that her inheritance money

should have been separate property and that the court erred in awarding marital debt

without explanation; therefore, we only address these claims.

       In support of her argument that her inheritance should have been separate

property, appellant asserts that the money remained in its original account and the parties

never put money into the account though they both withdrew funds from the account.

Property that is acquired by inheritance is not considered marital property. 31 However,

when property is placed in the names of a husband and wife, a presumption arises that

they own the property as tenants by the entirety. 32 This presumption can be overcome

only by clear and convincing evidence that a spouse did not intend a gift. 33 A gift is a



       30
         Hall v. Ark. Dep’t. of Human Servs., 2012 Ark. App. 245, at 11, ___ S.W.3d ___
(citing Ball v. Ark. Dep’t of Human Servs., 2011 Ark. App. 307).
       31
        McCracken v. McCracken, 2009 Ark. App. 758, 358 S.W.3d 474 (citing Ark. Code
Ann. § 9-12-315(b)(1) (Repl. 2008)).
       32
            Id. (citing Young v. Young, 101 Ark. App. 454, 278 S.W.3d 603 (2008)).
       33
            Id.


                                                14
                                 Cite as 2014 Ark. App. 67


voluntary transfer of property, without valuable consideration, to another. 34 Appellant’s

contention requires that we determine whether she produced clear and convincing

evidence that she did not intend to bestow a gift of the inheritance money to rebut the

presumption of gift that arose when she placed appellee’s name on her inheritance

account. For reasons discussed below, we find that she failed to overcome the

presumption.

       The court stated the following with regard to appellant’s inheritance:

       Danielle Adams inherited a sum of money at some point prior to the marriage of
       the parties. At some point during the marriage, Danielle Adams added the name of
       Becky Adams to the account, resulting in the need for both parties to sign off on
       dispersals from said account. The Court finds that act was a gift to the marriage,
       and all funds remaining in said account are therefore marital in nature. The
       evidence shows that the money was placed in the joint account of the parties, and
       that money from that account was used regularly for the benefit of the family and
       was regularly applied to joint marital expenses.

Based on this information, as admitted to by appellant, we find that the trial court did not

commit error in allocating the inheritance account as marital property and dividing it

equally between the parties.

       In support of her argument that the court erred in awarding marital debt without

explanation, appellant erroneously cites Copeland v. Copeland, in which this court reversed

the trial court’s unequal division of property for failure to cite reasons. 35 Copeland, which

dealt with division of property, does not apply here. Appellant’s argument deals with

marital debts.
       34
       Kelly v. Kelly, 2011 Ark. 259, at 8, 381 S.W.3d 817, 824 (citing Davis v. Jackson,
232 Ark. 953, 341 S.W.2d 762 (1961)).
       35
            84 Ark. App. 303, 139 S.W.3d 145 (2003).


                                             15
                                   Cite as 2014 Ark. App. 67


       The allocation of marital debt is an essential item to be resolved in a divorce

dispute, and must be considered in the context of the distribution of all of the parties’

property. 36 However, Arkansas Code Annotated § 9-12-315 and its presumption of equal

division does not apply to the division of marital debts. 37 There is no requirement that the

marital debt must be subtracted from the marital assets to determine the “net” value of the

total award made to each party in all divorce cases. 38 A determination as to how debts

should be allocated between the parties will not be reversed unless it is clearly erroneous. 39

       The court apportioned student loans by allocating each party’s own student loans to

themselves, with the exception of $16,000 of student loans in appellant’s name that were

used for marital expenses; that debt was split evenly between the two parties. This was

equitable because appellant will be able to benefit from the increased earning potential she

will receive as a result of the degrees the student loans allowed her to obtain. Appellee was

awarded the 2002 Honda CRV because it was unencumbered and she could not afford to

obtain another vehicle at the time of the order. Since appellant was awarded the 2011

Nissan Juke, she received the outstanding loan still owed on it. All the other debts were

minor except the Capital One Sony Visa, which was awarded to appellant. While the

court did not explain why this debt was not divided between the parties, the facts show


       36
         Friend v. Friend, 2010 Ark. App. 525, 11, 376 S.W.3d 519, 526 (citing Boxley v.
Boxley, 77 Ark. App. 136, 73 S.W.3d 19 (2002)).
       37
            Id. (citing Gilliam v. Gilliam, 2010 Ark. App. 137, 374 S.W.3d 108).
       38
            Id.
       39
            Id.


                                               16
                                   Cite as 2014 Ark. App. 67


that appellant was the breadwinner during the parties’ marriage, with appellee staying

home to care for the children. It is not clearly erroneous to make appellant solely

responsible for the debt. Considering such division of the parties’ debts within the context

of the circuit court’s division of property as a whole, we cannot find that it was clearly

erroneous; therefore, the circuit court committed no error in dividing the parties’ debts.

                                 VI.    Gender Identity Discrimination

       Finally, appellant argues that the court discriminated against her by (1) ignoring the

alleged discriminatory bias of the counselor chosen by appellee; (2) preventing appellant

from questioning the counselor on his religious beliefs; and (3) ordering appellant to

present herself as male with her children for a time. While asserting that there is no

Arkansas law dealing with “the civil liberty of gender expression” or prohibiting

discrimination against gender identity, she submits no permissive or persuasive authority

from any other jurisdictions, directly addressing or distinguishing her claim. It is not the

duty of this court to research or develop arguments for an appellant on appeal. 40 Indeed,

our courts have often said that failure to develop an argument precludes review of the

issue on appeal. 41 We do not address the merits of this argument.

       Affirmed.

       GLADWIN, C.J., and WOOD, J., agree.

       Pro se appellant.

       Yoakley Law Firm, by: Deric Yoakley, for appellee.
       40
         Smith v. Heather Manor Care Ctr., Inc., 2012 Ark. App. 584, ___ S.W.3d ___
(citing Martin v. Pierce, 370 Ark. 53, 63–64, 257 S.W.3d 82, 90 (2007)).
       41
            Id. (citing Davis v. State, 375 Ark. 368, 375, 291 S.W.3d 164, 169 (2009)).
                                                17